DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/772,067 filed 06/11/2929. Claims 1-15 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 6-7 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by JP (2010-159808). JP (2010-159808) discloses a sliding member comprising: 
a metallic base substrate (2);
a porous layer (3) formed on a surface of the metallic base substrate (2); and 
a sliding layer that covers the porous layer (5), wherein the porous layer is made of a metal itself or an alloy composition (see attached EPO translation paragraph [0011], lines 99-104), wherein the sliding layer is made of a lead-free resin composition ((see attached EPO translation paragraph [0056], line 518, see also paragraph [0003), wherein the resin composition consists of a pitch-based carbon fiber ((see attached EPO translation paragraph [0050) and a fluororesin (see attached EPO translation paragraph [0007]. JP (2010-159808) further discloses within the resin composition contain 100 parts by weight of fluororesin 2 to 20 parts by weight of carbon fiber is contained. Note the 2 to 20 parts by weight is within the range of more than 10 weight% and 35 weight% or less of the pitch-based carbon fiber is contained as claimed.
Regarding claim 3, note JP (2010-159808) clearly disclose the range 10 weights % and 17 weight % of less of carbon fiber, this range it with the scope of 2 to 20 parts by weight of carbon fiber of the prior art.
Regarding claim 6 and 10, JP (2010-159808) clearly disclose the average fiber diameter of 7 µm and an average length of 100 µm or less (((see attached EPO translation paragraph [0038, 0040]. Therefore the aspect ratios is between about 13, which is within the specified range. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2010-159808) in view of JP (H0726139). JP (2010-159808) discloses the claimed invention above, including the lead free resin composition discloses within the resin composition contain 100 parts by weight of fluororesin 2 to 20 parts by weight of carbon fiber is contained. Note the 2 to 20 parts by weight is within the range of more than 10 weight% and 35 weight% or less of the pitch-based carbon fiber is contained as claimed; the molybdenum disulfide is about 4 to 35 parts by weight. A can be noted the claimed range for the molybdenum disulfide of more than 0 weight % and 20 weight % is within the range of 4 to 35 parts by weight. JP (2010-159808) fails to disclose resin composition further contain any composition of a zinc alloy and aramid .
Regarding claims 11-12, JP (2010-159808) clearly disclose the average fiber diameter of 7 µm and an average length of 100 µm or less (((see attached EPO translation paragraph [0038, 0040]. Therefore the aspect ratios is between about 13, which is within the specified range
Regarding claims 14 and 15, JP (2010-159808) clearly discloses fluororesin is PTFE ((see attached EPO translation paragraph [00361). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP (2010-159808) in view of Kozuma et al. (US 2013/0195707). JP (2010-159808) discloses the claimed invention as in section 6 above but fails to disclose the sliding layer being a cylindrical internal circumference and annular innermost layer. Kozuma et al. discloses a plain bearing (210) having a porous layer formed a lead-free impregnated resin material, wherein the porous layer is a cylindrical internal circumference sliding layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous layer of JP (2010-159808) to include the porous .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP (2010-159808) in view of JP (H0726139) and Kozuma et al. (US 2013/0195707). JP (2010-159808) discloses the claimed invention above, including the lead free resin composition discloses within the resin composition contain 100 parts by weight of fluororesin 2 to 20 parts by weight of carbon fiber is contained. Note the 2 to 20 parts by weight is within the range of more than 10 weight% and 35 weight% or less of the pitch-based carbon fiber is contained as claimed; the molybdenum disulfide is about 4 to 35 parts by weight. A can be noted the claimed range for the molybdenum disulfide of more than 0 weight % and 20 weight % is within the range of 4 to 35 parts by weight. JP (2010-159808) fails to disclose resin composition further contain any composition of a zinc alloy and aramid fiber, iron oxide. JP (H0726139) discloses mix blend resin composition including a combination of 10 to 30 % by weight of aramid fibers and 10 to 30 % by weight of molybdenum disulfide08see attached EPO translation paragraph [0056]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the resin composition of JP (2010-159808) to include a combination of 10 to 30 % by weight of aramid fibers and 10 to 30 % by weight of molybdenum disulfide in view of JP (H0726139) in order to increase resistance, mechanical strength and moldability. In addition, JP (2010-159808) fails to disclose the sliding layer being a cylindrical internal circumference and annular innermost layer. Kozuma et al. discloses a plain bearing (210) having a porous layer formed a lead-free impregnated resin material, wherein the porous layer is a cylindrical .
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656